NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10491

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00556-JD-1

 v.
                                                MEMORANDUM*
JIBRI OMAR WATKINS, AKA Jabri
Knight, AKA Jabri Watkins,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted January 17, 2019**
                             San Francisco, California

Before: WALLACE and FRIEDLAND, Circuit Judges, and ADELMAN,***
District Judge.

      Jibri Watkins pleaded guilty to two crimes related to a marijuana grow



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
operation in Oakland, pursuant to a plea agreement with the United States. Watkins

appeals from his judgment of conviction, arguing that the district court

impermissibly participated in plea bargaining. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

        The only issue on appeal is whether the district court violated Federal Rule

of Criminal Procedure 11(c)(1) by holding an in camera hearing before Watkins’s

change of plea. The government argues that we should dismiss Watkins’s appeal

because his plea agreement waived his right to appeal. But we have held that a

Rule 11 violation may be appealed even if the defendant has signed an appellate

waiver. United States v. Myers, 804 F.3d 1246, 1254 (9th Cir. 2015). We therefore

evaluate Watkins’s appeal on the merits. We apply plain error review because

Watkins did not object contemporaneously, afterwards, or at sentencing. See id. at

1257.

        Under plain error review, Watkins has not demonstrated prejudice. Watkins

brought this appeal to challenge his sentence as a career offender, arguing that

Mathis v. United States, 136 S. Ct. 2243 (2016), requires us to conclude that one of

his predicate offenses is no longer a qualifying offense. But, after all briefing in

this appeal was completed, we decided United States v. Murillo-Alvarado, which

forecloses Watkins’s argument. 876 F.3d 1022, 1027 (9th Cir. 2017) (“In light of

how it is interpreted by California courts, we hold that section 11351—like section


                                           2
11352—is divisible as to its controlled substance requirement”). Watkins’s

purpose in appealing is therefore no longer available, and Watkins does not argue

that he was prejudiced in any other way.

AFFIRMED.




                                           3